DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 9, and 12, Stove et al 20150153470 discloses a method for generating a transillumination signal for a section of a subsurface, which comprises the steps of:
providing a high-power-electro-magnetics radiation source radiating at
least one electromagnetic pulse into the section for exciting electromagnetically
reactive structures present in the section resulting in an emission of an
electromagnetic response signal when the electromagnetic pulse impinges; and forming the transillumination signal as a sum of response signals received at a measuring location.
	The instant invention discloses setting a pulse duration of the electromagnetic pulse to be at most 500 ns; forming the electromagnetic pulse to have a center frequency in a range between 10 MHz and 10 GHz; forming the electromagnetic pulse to have a bandwidth in a range from 10% to 150% of the center frequency. The above novel features, in combination with the other recited limitations in the claims, are not taught suggested, or made obvious by Stove et al or any other prior art of record, alone, or in combination. Claims 2-8, 10-11, and 13 are allowed by virtue of being dependent on claims 1, 9, and 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Der Doel 10,444,390 discloses a method of identifying reflected signals.
Killiszewski et al 20180045378 discloses transillumination light source.
Kang et al 20180011212 discloses an apparatus and method for analyzing underground geophysical properties using the principle of a ground penetrating radar.
Boyer et al 9,851,440 discloses subsurface imaging system and method for inspecting the condition of a structure.
Hunt et al 9,040,920 discloses optical object detection system.
Stolarczyk et al 20140125508 discloses large area ground monitoring.
Stolarczyk et al 20140125509 discloses radar for rejecting and looking past surface reflections.
Holly et al 8,289,201 discloses a method and apparatus for detecting objects located underground.
Schultz et al 7,512,511 discloses improvised explosive device countermeasures.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648